DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 12, 21, 24, 26, 29, and 30 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
The claim(s) contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claims 12 and 30 each recite a consolidated glass-based coating that "comprises powder fillers that have densified the Polymer Infiltration and Pyrolysis (PIP) Ceramic Matrix Composite (CMC) to fill a multitude of pores".  This limitation appears to be 
Claims 21, 22, 24, 26, and 29 are also rejected under 35 U.S.C. 112(a) because they depend from claim 12. 

Claims 12, 21, 22, 24, 26, 29, and 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the the inventor or a joint inventor regards as the invention.
The meaning of the "multitude of pores" limitation in claims 12 and 30 is unclear because it is unclear how many pores (or what porosity level) qualifies as a "multitude".  For the sake of compact prosecution, a "multitude" is interpreted herein as a "plurality". 

Claims 21, 22, 24, 26, and 29 are also rejected under 35 U.S.C. 112(b) because they depend from claim 12. 

Claim 24 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. 
  The only limitation claim 24 recites is "wherein the consolidated glass-based coating comprises powder fillers", which fails to further limit the product of claim 12 because claim 12 already recites that the glass-based coating comprises powder fillers. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.  Applicant is reminded that the dependency of claims depending from claim 24 must be changed if claim 24 is cancelled. 

Claim Rejections - 35 USC § 102/103
The rejections of claims 12, 21, 22, 24, and 26 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bouillon (US PG Pub. No. 2012/0063912), as evidenced by FiberMax Composites (FiberMax Composites, "Tow/Yarn Nomenclature and Coding Systems", 2010, p. 1) are withdrawn in view of Applicant's amendment, filed March 12, 2021.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 21, 22, 24, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sheedy (US PG Pub. No. 2013/0224471), as evidenced by FiberMax Composites, in view of Chyung (US Pat. No. 4,615,987) and, optionally, Wang (US PG Pub. No. 2013/0171445) and/or Mehrotra (US Pat. No. 4,820,663) and/or Bandyopadhyay (US Pat. No. 5,030,397).
Regarding claims 12, 21, 22, 24, 29, and 30, Sheedy teaches a ceramic component comprising a ceramic matrix composite (CMC) component that may be formed by the polymer infiltration and pyrolysis (PIP) method that is covered with a glaze that may be amorphous (i.e. "glass-based") coating an exterior surface and at least partially filling (i.e. "to fill") a plurality (i.e. "a multitude") of pores in the CMC component (par. 18, 21, 22, 67, 68).  During the PIP process to form the CMC component, a preceramic polymer is infiltrated into a porous reinforcement structure, which may be a fibrous structure including multiple tows of fibers, is cured, and is pyrolyzed, thereby forming a ceramic char from the polymer-derived ceramic (par. 21, 76). As evidenced by FiberMax Composites, who teaches that "tow" refers to a bundle 
The glaze may be made from a powder, a glass material, which may include a lithium aluminosilicate (i.e. "LAS"), barium magnesium silicate (i.e. "BMAS"), or  strontium aluminosilicate (i.e. "SAS") system, a preceramic polymer carrier that is eventually heated to form a ceramic (i.e. the ceramic is "polymer-derived matrix"), and other components, such as precipitated ceramic crystal phases (i.e. ceramic fillers) and forms a flowable coating that infiltrates (i.e. "to fill") the porous structure of the CMC component substrate (i.e. the glass-based coating densifies the composite material) (par. 13, 15, 16, 69, 70, 72, 74, 75).  The powdered materials in Sheedy's glaze may be melted together (i.e. "consolidated") during preparation to become flowable so that they may enter (i.e. "to fill") the pores of the substrate (par. 73).  The infiltration process may be assisted by applied vacuum (par. 75).  Sheedy teaches that the glaze material is immobilized in the pores of the CMC and is unable to exfiltrate from the pores, once hardened (par. 75).  Therefore, the glaze is integrated and, at very least, mechanically bonded to the CMC component.  
 Although Sheedy might be considered to differ from the current invention in that he does not explicitly exemplify a product including a PIP CMC component made up of tows of fibers that is coated and infiltrated or vacuum-infiltrated in at least some of its pores with an amorphous glaze including one or more of a glass material (i.e. it is "glass-based"), such as a LAS, BMAS, or SAS system, a polymer-derived ceramic matrix composition, and/or a crystalline ceramic inclusions (i.e. a ceramic filler) it would have been obvious to one of ordinary skill in the art to make such a product because 
The teachings of Sheedy may be considered to differ from the current invention in that his glass-based coating is not explicitly taught to comprise "powder fillers" including a silicon carbide-based powder filler.  However, as discussed above, Sheedy's coating is glass-based and covers a composite ceramic material.  Chyung further teaches that incorporation of inorganic whiskers as reinforcing agents in various matrices has long been practiced, that whiskers offer inherent shape, high modulus of elasticity, and high tensile strength, that composites with superior strength-to-weight and stiffness-to-weight are formed by adding whiskers, and that SiC whiskers may be incorporated as reinforcing agents into glass-ceramic composite bodies, such as various aluminosilicate systems  (col. 1, ln. 6-16; col. 2, ln. 5-12).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Sheedy's glass-based coating to comprise SiC whiskers (i.e. a "powder filler"), including configuring all of the glass-based coating (i.e. including what is located in the pores in Sheedy's CMC component) to contain SiC whiskers, in order to reinforce the coating and composite material as a whole, to enhance the coating and composite's strength-to-weight and stiffness-to-weight properties, and because Chyung teaches that SiC whiskers are useful in reinforcing aluminosilicate systems, such as those taught by Sheedy. As such, 
The claim limitations direct to the formation of the formation of the recited product are product-by-process limitations.  Product-by-process claims are not limited to the recited processing steps, but rather to the product implied by the recited procedure.  See MPEP 2113.  It is not clear how a "hot pressed consolidated glass-based coating" integrated and bonded to a PIP CMC component as claimed differs in structure from Sheedy's product.  As such, Sheedy's product meets the claim limitations because it has the implied structure.  
If Sheedy were considered to differ from the current invention because he does not teach hot pressing and consolidating the glaze, then it is noted that, as discussed above, Sheedy does teach to form a composite product including a glass-based ceramic coating bound to an underlying substrate. Sheedy also teaches that the coating is intended to densify the underlying composite material (par. 37, 37).  Wang further teaches to subject a substrate coated with a ceramic composite layer to hot isostatic pressing to enhance the density, hardness, and toughness of the ceramic coating layer (par. 19).  Mehrotra teaches that hot pressing is commonly used to fully densify ceramic materials and that glazes can be used to seal the surfaces of such materials (col. 1, ln. 13-14; col. 1, ln. 40-52). Bandyopadhyay further teaches encapsulating ceramics in a glass encapsulating agent and applying hot isostatic pressing in order to render the ceramic article densified and crack-free and in order to enhance the material's reliability in high-temperature applications (col. 5, ln. 36-50).  Accordingly, it would have been obvious to one of ordinary skill in the art to subject Sheedy's glass-based coating and .  

Claims 12, 21, 22, 24, 26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sheedy, as evidenced by FiberMax Composites, in view of Chyung and Lewinsohn (US PG Pub. No. 2010/0255289), and optionally, Wang and/or Mehrotra and/or Bandyopadhyay; and claims 12, 21, 22, 24, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sheedy, as evidenced by FiberMax Composites, in view of Lewinsohn and optionally, Wang and/or Mehrotra and/or Bandyopadhyay.
Regarding claims 12, 21, 22, 24, 26, 29, and 30, as discussed above, Sheedy and, optionally, Wang and/or Mehrotra and/or Bandyopadhyay teach a composite PIP-CMC component with a consolidated glass-based coating that meets the limitations of claims 12, 21, 22, 29, and 30, with the exception of the cited references not teaching to include a powder filler in the coating, as is claimed.  As also discussed above, it would have been obvious to one of ordinary skill in the art to include SiC whiskers in the prior art coating in view of Chyung.  
The teachings of the cited prior art differ also from the current invention in that the disclosed product is not taught to comprise both a powder filler and one of the . 

Claims 12, 21, 22, 24, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bouillon (US PG Pub. No. 2012/0063912), as evidenced by FiberMax Composites in view of Lewinsohn, and optionally, Wang and/or Mehrotra and/or Bandyopadhyay; and claims 12, 21, 22, 24, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bouillon, as evidenced by FiberMax Composites, in view of Chyung, and optionally, Wang and/or Mehrotra  and/or Bandyopadhyay; and claims 12, 21, 22, 24, 26, and 30, are rejected under 35 U.S.C. 103 as being unpatentable over Bouillon, as evidenced by FiberMax Composites, in view of  Lewinsohn and Chyung, and optionally, Wang and/or Mehrotra  and/or Bandyopadhyay.  
Regarding claims 12, 21, 22, 24, 26, and 30, Bouillon teaches a ceramic 
The vitreous (i.e. "glass-based") coating is applied to Bouillon's CMC components as a suspension by spraying, dipping, or as a slip and subjected to a heat treatment in order to fix it onto the CMC component(s) (par. 7, 120, 122).  As it is formed from a suspension that is eventually heated and dried, and that creates a smooth surface over the coated part, Bouillon's vitreous coating is considered a "consolidated glass-based coating" (par. 77, 78 122).  As evidenced by FiberMax Composites, which teaches that "yarn" and "tow" each refer to a bundle of filaments (p. 1), Bouillon's yarn or tow-comprising composite comprises fiber bundles within a ceramic matrix. 
The teachings of Bouillon differ from the current invention in that his coating is not explicitly taught to include a powder filler that fills the pores of and densifies the 
As also discussed above, Bouillon's coating is glass-based and covers a composite ceramic material. Chyung further teaches that incorporation of inorganic whiskers as reinforcing agents in various matrices has long been practiced, that whiskers offer inherent shape, high modulus of elasticity, and high tensile strength, that composites with superior strength-to-weight and stiffness-to-weight are formed by adding whiskers, and that SiC whiskers may be incorporated as reinforcing agents into glass-ceramic composite bodies, such as various aluminosilicate systems  (col. 1, ln. 6-16; col. 2, ln. 5-12).    Accordingly, it would have been obvious to one of ordinary skill in the art to configure Bouillon's glass-based coating to include SiC whiskers in order to reinforce the coating and composite material as a whole, to enhance the coating and composite's strength-to-weight and stiffness-to-weight properties, and because Chyung teaches that SiC whiskers are useful in reinforcing aluminosilicate systems, such as that taught by Bouillon. Therefore, the coating that would have been obvious in view of the prior art comprises both a "powder filler" and SiC, including inside the pores of the CMC 
The claim limitations directed to the formation of the recited product are product-by-process limitations.  Product-by-process claims are not limited to the recited processing steps, but rather to the product implied by the recited procedure.  See MPEP 2113.  It is not clear how a "hot pressed consolidated glass-based coating" covering a PIP CMC component as claimed differs in structure from Bouillon's product.  As such, Bouillon's product meets the claim limitations because it has the implied structure. 
If Bouillon's absence of teaching to hot-press the coated part was considered a difference from the current, it is noted that, as discussed above, Bouillon does teach to form a composite product including both a glass-based ceramic coating bound to an underlying substrate.  Bouillon also teaches that the coating is intended to fill the surface irregularities, including the surface pores, of the underlying composite material, and that such materials are used in high-temperature applications, such as in gas turbines (par. 11, 59, 60).  Wang further teaches to subject a substrate coated with a ceramic composite layer to hot isostatic pressing to enhance the density, hardness, and toughness of the ceramic coating layer (par. 19).  Mehrotra teaches that hot pressing is commonly used to fully densify ceramic materials and that glazes can be used to seal the surfaces of such materials (col. 1, ln. 13-14; col. 1, ln. 40-52). Bandyopadhyay further teaches encapsulating ceramics in a glass encapsulating agent and applying hot isostatic pressing in order to render the ceramic article densified and crack-free and in .  


Response to Arguments
Applicant's arguments filed March 12, 2021 have been fully considered but they are not persuasive. 
Applicant has argued that the rejections in view of Sheedy and Bouillon should be withdrawn because the previous Office Action allegedly admitted that a hot-pressed coating differs in structure from the Sheedy and Bouillon's coatings.  However, as noted in the previous Office Action, it has not been established that a hot-pressed glass coating has a different structure from those of the prior art coatings.  It is further noted that as no amount of heat or pressure has been recited to indicate how much hot-pressing is required to form the claimed product and as no degree of "integration" or type of bonding has been recited, the claim limitations directed to such do little to limit the recited product other than requiring that the coating is vitreous, continuous in at .  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784